Title: From John Adams to John Adams Smith, 7 January 1813
From: Adams, John
To: Smith, John Adams



My dear Sir
Quincy January 7th 1813

I congratulate you on the elections but hesitate on the causes you assign: I know not what is meant by the Policy of the war.
Have we just and righteous causes of war against G Britain? Is the war necessary for the defence of our rights? if you answer these questions in the affirmative, it necessarily follows that the war is politick. If you say it was impolitick to declare war with so little preparation for it: this is to say that the national sovereignty, both people and Representatives have been impolitick for twelve years. In this I agree: but it does not prove the injustice, the unecessity or the impolicy of the declaration of war at the time when it was made. If you say the fate of the campaigns of our armies, prove the injustice, the unnecessity or the impolicy of the war: all this I deny...If you say that our disasters prove the incompetency of the head of department to direct the Bark, in troubled sea; I only in some sense agree with you; but I must say at the same time that they equally prove the incompetency of any other heads of departments to that could have been selected, throughout the US. They prove what every enlightened man knew before, an unavoidable inconvenience in one constitution by which every thing must originate in a popular assembly, in a house of representatives, with open doors and ample galleries where every thing must be published to our enemies and to the world not only before any thing can be executed, but before any plan can be digested. They prove that a numerous and powerful party, has been able to embarrass, and “stop, the wheels of government” as another party did in my time by discouraging the enlistment of soldiers, volunteers and militia; by discouraging privateering; loans of money, &c &c—by discovering or pretending to discover that by the constitution, the Militia are not obliged to march beyond the limits of U S nor indeed of their own state.
I know not what is meant by a peace Party:...is here a party who would sue for peace by submission? by a surrender of our rights? or any part of our independence by sea or land? if there is such a party, it is not a peace party. All they wish is a war with france instead of a war with England.
The Essentials of your plan, for creating a navy, in a short time were adopted in the last years of the last century and had a great effect. your system wants modification The nation must be the only owner, disabled soldiers seamen must be the pensioners of the nation. I doubt whether all duties ought to be taken off from all prises. The sellers of ships to government ought to be contented with the interest of their money. Your dayly attendence in courts and the wise use of your pen and in  give me great pleasure. Your juvenile fellow Students must soon imitate your example or they will severely repent of their inattention.
We all heartily reciprocate your compliments of the season. We have contradictory reports of Col Burr, some say he is in great business, others that he is under coventry. I want to know the truth. Farewell.
John Adams